Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
Chapter ll

Exide Technologies,I
Case No. 13-11482 (KJC)

Reorganized Debtor. : (Re: D.I. 3573)

 

MEl\/Iv‘i)R_Al\iDUl\/I2

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

Before the Court is the Reorganized Debtor’s Seventeenth Omni‘ous Obj ection to Certain
No Liability Employee or Retiree Claims (the “Omnibus Objection.”3 Willie James Jones, Jr.
(“Willie lones”) filed a Response to the Ornnibus Objection (the “Jones Response”).“ For the
reasons set forth herein, the Omnibus Objection to Willie Jones’ claim Will be sustained

BACKGROUND

On June lO, 2013, (the “Petition Date”), the Debtor commenced a case by filing a petition
for relief under chapter l 1 of the Bankruptcy Code. On March 27, 2015 the Court entered Findings
of Fact, Conclusions of Law and 01'der Confirrning the Fourth Amended Plan of Reorganization
of Exide Technologies (the c‘lPlan”).§ On April 20, 2015, the Debtor substantially consummated
the Plan (the “Effective Date”). The Reorganized Debtor has emerged from chapter ll as Exide

Technologies.

 

l The last four digits of the Reorganized Debtor’s taxpayer identification number are 2730. The mailing
address for the Reorganized Debtor is 13000 Decriicld Parkway, Building 200, Milton, Georgia 30004.

2 This Ccurt has jurisdiction over this matter pursuant to 28 U.S.C. § 157. This matter is a core proceeding
under 28 U.S.C. §l§';’(b)(l) and (b)(Z)(B).

3 D.I. 3573. An order sustaining the objection to the other specified claims was entered on June 29, 2015,
but adjourning the hearing With respect to the Jones claim (number 91 l). See D.I. 4341.

4 See D.I. 3639.

5 D,l. 3423.

Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 2 of 6

On June 11, 2013, the Court entered an order appointing GCG, Inc. (n/k/a Garden City
Group, LLC) (“GCG”) as the claims and noticing agent. The deadline to submit proofs of claims
(the “Bar Date”) Was October 31, 2013. Approxirnately 4,000 proofs of claims Were filed. Mr.
Jones filed claim number 911, asserting a claim amount of fi`>$,{)()i).6 Mr. Jones asserts that he is
entitled to receive retirement benefits from the Exide Technologies Retirement Plan (the “Pension
Plan”) in the amount of $666.05 per month.7 A hearing to consider the Omnibus Objection Was
held on November 29, 2013, at Which I\/ir. J ones appeared telephonically and made argument in
support of his response The Court asked that the Reorganized Debtor provide additional support
for its position. On March 6, 2019, the Reoi'ganized Debtor filed a supplemental response,
attaching the Declaration of Wendy Henderson in Support of the Reorganized Debtor’
Supplemental Response in Support of the Reorganized Debtoi"s Objection to the Claim of Willie
lones, Ji‘. (the “Henderson Declaration”).3 A second hearing Was held on March 19, 2019. Mr.
J ones again appeared telephonically.

_M_S_

Exide is a manufacturer of lead~acid battei'ies, including automotive batteries and industrial
batteries In 2006, Exide closed its Shi‘eveport, Louisiana facility. in connection With the facility
closure, Exide and the International Union, United Automobile, Aerospace and Agricuiture
International Workers of America, Loca] Union 1532 (the “Union”) entered into a Closing
Agreement, modifying the Pension Plan, to provide retirement benefits to Workers Who otherwise
Were not entitled to any retirement benefits The Closing Agreement provides that, “The Cornpany

Will administer special early retirement (age 55 and 10 years of service) consistent With the Plan

 

6 Pi'oof of claiin, no. 91 1.
7 Willie Joiies Respoiise, D.I. 363 9.
3 D.l. 5149.

 

Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 3 of 6

documents for all employees as of June 22, 2006.”9 This early retirement provision permitted
employees meeting the criteria to be eligible for reduced retirement benefits The Pension Plan
otherwise provides for unreduced retirement benefits if the associate meets any of the following
requirements on his last day of employment (1) has completed 30 or more years of service, (2) is
at least 62 years old and has completed 5 years of vesting service, or (3) is at least age 65 at the
time of termination Mr. Jones asserts that he is entitled to unreduced benefits

The Benefits Committee, under the Pension Plan, not the Debtor or Reorganized Debtor,
is the “Plan Administrator” of the Pension Plan, as that term is defined under §3(16)(A) of

ERISA.]° Section 6.5 of the Pension Plan sets forth the duties of the Benefits Committee, and

provides:

The Benefits Committee on behalf of the Participants and beneficiaries of the Plan will
enforce the Plan and the Trust Agreement in accordance With their terms and will have all
powers (including complete and absolute discretion in determining all matters within its
jurisdiction) necessary to accomplish that purpose, including, but not by Way of limitation,
the following:

(a) To issue rules and regulations necessary for the proper conduct and administration of
the Plan and to change, alter, or amend such rules and regulations;

(b) To construe the Plan and Ti'ust Agi'eement;

(c) To determine all questions arising in the administration of the Plan, including those
relating to the eligibility of persons to become Paiticipants and the rights of Participants
and beneficiaries, and its decision thereon will be final and binding upon all persons
hereunder;

(d) To compute and certify to the Trustee the amount and kind of benefits payable to
Participants or beneficiaries ;

(e) To authorize all disbursements from the Retirement Fund in accordance with the

provisions of the Plan;
=l= =l= >l<

(g) To heai‘, review and determine claims for benefits.“

 

9 D.I. 3639, EX. l atii 10.
10 Henderson Dec. at ‘|l 3.
ll D.I. 5640, EX. l at § 6.5.

Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 4 of 6

DISCUSSION
Banl<ruptcy Code section 502(b) provides that if a claim objection is made then “the couit,
after notice and hearing, shall determine the amount of such claim in lawful currency of the United
States as of the date of the filing of the petition, and shall allow such claim in such amount [subject
to certain exceptions, not applicable herc~).]”12 The burden of proof as to the validity of the claim
shifts between parties.i3 The Third Circuit described the shifting burdens of proof in Allegheny
Im"l as follows:

lnitially, the claimant must allege facts sufficient to support the claim. if the
averments in his filed claim meet this standard of sufficiency, it is “prima facie ”
valid. In other words, a claim that alleges facts sufficient to support a legal liability
to the claimant satisfies the claimant‘s initial obligation to go forward The burden
of going forward then shifts to the objector to produce evidence sufficient to negate
the prima facie validity of the filed claim. lt is often said that the objector must
produce evidence equal in force to the prima facie case.... In practice, the objector
must produce evidence which, if believed, would refute at least one of the
allegations that is essential to the claim's legal sufficiency If the objector produces
sufficient evidence to negate one or more of the sworn facts in the proof of claim,
the burden reverts to the claimant to prove the validity of the claim by a
preponderance of the evidence.... The burden of persuasion is always on the
claimant14

“Section 502(b)(1) is most naturally understood to provide that, with limited exceptions, any
defense to a claim that is available outside of the bankruptcy context is also available in
bankruptcy.”‘$

Section 502(a)(1)(B) of ERISA creates a civil cause of action for a plan participant “to

recover benefits due to him under the terms of his plan, to enforce his rights under the terms of the

 

12 ll U.S.C.§ 502(b).

13 ]ii re Lana'sow'ce Coiiiiiizmifi`es Developmeiii‘ LLC, 485 B.R. 3l0 (Bankr. D. Del. 2013) (citations
omitted).

14 1a re Allegher?ylnl ’1, lnc., 954 F,2d 167, 173-744 (3d Cii', 1992).

15 Ti'civelers Cas. rindSiii'. CO. ofAmerica v. Pacijic Gcis and Elec. CO., 549 U.S. 443, 444 (2007).

4

 

Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 5 of 6

plan, or to clarify his rights to future benefits under the terms of the plan.”16 To assert a claim for
denial of benefits under this provision, a plan participant must show “that ‘lie or she ha[s] a right
to benefits that is legally enforceable against the plan,’ and that the plan administrator improperly
denied those benefits.”" “ln a claim for wrongful denial of benefits under ERISA, the proper
defendant is the plan itself or a person Who controls the administration of benefits under the plan.”ig
The Evaiis Court emphasized that exercising control over the administration of benefits is crucial
to determining the proper defendant19

Mr. lones asserts a claim under ERISA for monthly benefits allegedly due under the
Pension Plan. l\/Ir. Jones’ claim for benefits under the Pension Plan falls under 29 U.S.C.
§l l32(a)(l)(B). The Pension Plan explicitly delegates enforcement and review of claims tc the
Benefits Committee.20 Thus, the proper defendant in any action to recover Pension Plan benefits
is the Benefits Committee, in its official capacity, not the Reorganized Debtor.ZE

Fuither, Mr. lones seeks payment of unreduced early retirement benefits in the amount of
8606.05 per month l\/lr. J ones currently receives $411.73 per month in retirement benefits from
the Pension Plan. Mr. J ones asserts that because the Closing Agreement provides for special early

retirement for those age 55 and 10 years of service, that he is entitled to receive unreduced

retirement benefits Rather, the Pension Plan, subject to the Closing Agreement, provides that,

 

15 Fl'ei'shei' v. Slaiidam' Iiis. Co., 679 F.3d 116, l20 (3d.Cir. 2012) (citing Section 502(a)(l)(B) of ERlSA)`
17 Id. (citing Hooveii v. Exxon Mol)i`fe Co."p., 465 F.3d 566, 574 (3d Cir. 2006)).

18 Evans v. Eiiiployee Beneji`! lei, Camp Dresser & McKee, fric., 3 ll Fed. Appx. 556, 558 (3d Cir. 2009)
(citing 29 U,S.C. § l lBZ(a)(l)(B)), 29 U.S.C. § ll32(a)(l)(B) is also referred to as Section 502(a)(l )(B) of
ERISA.

‘9 Id.

20 D.l. 5640, Ex. l at§ 6.5.

21 At the March 19th hearing, counsel for the Debtor’s stated, “...Exide and the benefits committee would
agree that to the extent that the claim is disallowed as against Exide, should Mi'. Jones have any claim
against the Pension Plan, the denial of a claim against Exide would not affect any claim that he may have
or wish to pursue with respect to the Pension Plan.” Heariiig Tr. 3/19/20l9, p. 6: l 5-20. The Court agrees
However, the record reflects that Mr. ] ones initiated the claims review process With the benefits committee,
and the request was denied See D.I. 3639, Ex. lll.

 

Case 13-11482-K.]C Doc 5156 Filed 03/28/19 Page 6 of 6

based on Mr. Jones’ age and service to the company, he is eligible for special early retirement, but
only at a reduced rate. The Debtor has demonstrated that the reduced rate of his monthly benefits
is appropriate according to the Pension Plan.
The Reorganized Debtor’s evidence is sufficient to overcome the prima facie validity of
Mr. Jones’ claim. Accordingly, the objection is sustained and the claim is expunged
CONCLUSION

For the foregoing reasons, the Debtor’s Objection to Claim by Willie .l ones is sustained

 

BY THE COURT:

/Y/l /l/\c?< d/t/Ltj\ 1
i<:Evi J. CARE

UNIT D sTATE ANKR PTCY 0URT

DATED: March 28, 2019

